Appellant was one of five jointly indicted, separately tried by a jury and convicted in the court below of having in his possession and under his control, June 30, 1923, certain distilling apparatus for the manufacture of intoxicating liquor. Acts 1923 p. 107, § 1.
The questions presented and those sought to be presented by this appeal are, in all respects, the same as those considered and decided in Shoemaker v. State (1925), ante 433,148 N.E. 403; Napier v. State (1925), ante 576, 149 N.E. 49; and Wallace v. State (1925), ante 509, 149 N.E. 57.
Upon the authority of those cases, the judgment in the instant case is affirmed.
 *Page 1